Citation Nr: 0801124	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-42 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected left 
knee disability.  

4.  Entitlement to an increased rating for residuals, left 
knee disability with intermittent pain, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending in August 
1980 with 15 years and 6 months of prior active service.  He 
was awarded the Combat Action Ribbon, among other 
decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 2004.  A statement of the case was issued in September 
2004, and a substantive appeal was received in December 2004.  
He testified at a Board videoconference hearing in December 
2007.  A transcript is of record.    

The issue of entitlement to an increased rating for 
residuals, left knee disability with intermittent pain, 
currently evaluated as 10 percent disabling is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity bilaterally.  

2.  The veteran's tinnitus is causally related to his combat 
service.

3.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is right knee disability otherwise related to such 
service or the veteran's service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 
Diagnostic Code 6100 (2007).

2.  Tinnitus was incurred in service.   38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Right knee disability was not incurred in or aggravated 
by service, nor is right knee disability proximately due to 
or aggravated by the veteran's service-connected left knee 
disability.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate claims for both increased rating and service 
connection, and identifying the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

The RO also provided the appellant with notice in March 2006 
of the types of evidence necessary to establish disability 
ratings for the veteran's disability claims and the effective 
date of the disabilities, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  While there was no 
subsequent readjudication of the claim, the Board notes that 
the preponderance of the evidence is against the veteran's 
claim for a higher disability rating for bilateral hearing 
loss.  Further, the claims of service connection for tinnitus 
and for right knee disability, to include as secondary to 
service-connected left knee disability are being denied; 
thus, no disability ratings or effective dates will be 
assigned.  There is therefore no resulting detriment to the 
veteran with regard to a disability ratings and/or effective 
dates as those downstream questions are rendered moot.   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the VA examinations in April 
2004, and afforded the veteran the opportunity to give 
testimony at a Board videoconference hearing in December 
2007.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran was afforded a April 2004 VA audiological 
examination, which showed puretone thresholds, in decibels, 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
55
60
LEFT
15
25
70
80

The veteran was shown to have an average puretone hearing 
loss in the right ear of 38 decibels when rounding up, with 
96 percent speech discrimination, which translates to a Roman 
numeral designation of I for the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran was shown to have an average 
puretone hearing loss in the left ear of 48 decibels, with 92 
percent speech discrimination when rounding up, which also 
translates to a Roman numeral designation of I for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Thus, again, when applying 
Table VII, Diagnostic Code 6100, level I for the right ear 
and level I for the left ear equates to a zero percent 
disability evaluation.  The examiner noted that the veteran 
had normal to severe sensorineural hearing loss bilaterally.  

VA medical records show that the veteran was issued hearing 
aids in September 2004.  VA medical records also show that in 
December 2004 his hearing aids were sent back to the 
manufacturer for repair.  

Overall, the veteran's service-connected bilateral hearing 
loss has been productive of Level I hearing acuity 
bilaterally.  As noted above, this equates to a 0 percent 
disability evaluation.  

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).  

Further potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  At his April 2004 VA 
examination for his knees, he stated that he retired in 
February 2004 working as a mail carrier after 20 years.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his bilateral hearing loss disability should 
increase in the future.



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

Another issue before the Board involves a claim of 
entitlement to service connection for tinnitus.  

At a Board videoconference hearing in December 2007, the 
veteran testified that he noticed ringing in his ears from 
1965 to the 1970's during his two tours in Vietnam especially 
after incoming mortar attacks.  The record shows that the 
veteran participated in combat in Vietnam.  Pursuant to 38 
U.S.C.A. § 1154(b), with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2005).

The veteran's testimony regarding ringing in his ears after 
mortar attacks is certainly consistent with the circumstances 
of his service.  However, the difficult question is whether 
the lack of any supporting evidence of tinnitus complaints in 
service medical records constitutes clear and convincing 
evidence to the contrary.  In this regard, service medical 
records, however, are silent for any treatments of, 
complaints of, and diagnosis of tinnitus.  Reports of medical 
examinations from August 1964, January 1965, February 1971, 
and October 1971 show that the veteran's ears were clinically 
evaluated as normal.  In an October 1971 report of medical 
history, the veteran denied any ear trouble.  Although in a 
February 1973 re-enlistment examination his ears were 
clinically evaluated as abnormal and in his contemporaneous 
medical history the veteran checked the appropriate box to 
indicate that he had ear trouble, no tinnitus was indicated.  
In another re-enlistment examination in January 1976, 
however, the veteran's ears were clinically evaluated as 
normal and in his contemporaneous medical history, the 
veteran checked the appropriate the box denying any ear 
trouble and did not indicate that he experienced any 
tinnitus.  A June 1980 exit examination showed that the 
veteran's ears were clinically evaluated as normal.  And 
although in his contemporaneous medical history the veteran 
did check the appropriate box to indicate that he had ear 
trouble, when asked to elaborate, no tinnitus was indicated.  
The service medical records therefore appear to be 
inconsistent with any assertion that the ringing in the ears 
noted after mortar attacks became chronic. 

The Board must also consider the impact of the April 2004 VA 
examination report which includes the opinion that the 
veteran's current bilateral recurrent tinnitus is probably 
secondary to presbycusis.  The examiner explained that the 
veteran had significant decline in audiometric thresholds 
subsequent to military retirement, especially in the right 
ear and also reflected in the review of service medical 
records that were negative for tinnitus.   The examiner 
continued that he could find no indication of record that 
tinnitus was incurred while on active duty.  It was his 
opinion that it was less likely than not that the tinnitus 
was related to the veteran's service-connected hearing loss.  

There also notes that there is no evidence of a continuity of 
symptomatology after service.  It was not until April 2004 
when the veteran was seen for tinnitus.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Also, the veteran had 
submitted claims for other VA benefits based on other 
disabilities in April 1981.  It was not until February 2004 
when the veteran submitted a claim for tinnitus.  This 
suggests that the veteran did not believe he had tinnitus 
related to his service acoustic trauma until many years after 
service as the Board believes it reasonable to assume that 
the veteran would have included a tinnitus claim with his 
other earlier claims.  Overall, there is no supporting 
evidence to suggest any continuity of tinnitus from service 
to show a nexus to service.   

After reviewing the totality of the evidence, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the tinnitus is related to service.  However, in 
order to overcome the provision of 38 U.S.C.A. § 1154(b) for 
combat veterans, there must be clear and convincing evidence.  
The Board is not inclined to find that a mere lack of 
pertinent complaints constitutes clear and convincing 
evidence.  As for the VA medical opinion which is unfavorable 
to the veteran's claim, the opinion is based to some extent 
on the lack of documentation of tinnitus in service.  
However, the provisions of 38 U.S.C.A. § 1154(b) for combat 
veterans are designed to cover those combat situations where 
such documentation would be difficult if not impossible.  

Under the particular circumstances of this case involving a 
combat veteran who has testified under oath that he first 
noted ringing in his ears after mortar attacks during combat, 
the Board believes the provisions of 38 U.S.C.A. 1154(b) 
require a determination favorable to the veteran.  Although 
there is evidence against the veteran, such unfavorable 
evidence does not rise to the level of clear and convincing 
evidence.  Entitlement to service connection for tinnitus is 
warranted.  

Right Knee

The other issue before the Board involves a claim of 
entitlement to service connection for right knee disability, 
to include as secondary to service-connected left knee 
disability.  

As he explained in a December 2007 Board videoconference 
hearing, the veteran believed that his right knee disability 
is caused by the extra weight he put on the knee because of 
his service-connected left knee disability.  The Board notes, 
however, that even though the veteran is not seeking service 
connection on a direct basis, all theories of entitlement--
direct and secondary--must be considered.  See Hodge v. West, 
155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that 
Congress expects the VA "to fully and sympathetically 
develop the veteran's claim to its optimum before deciding it 
on the merits").       

Service connection is not warranted on a direct theory of 
entitlement.  The Board notes that service medical records 
are silent for any treatments of, complaints of, and 
diagnosis of right knee disability.  Various reports of 
medical examination from August 1964 to his June 1980 
separation examination reveal that the veteran's lower 
extremities were clinically evaluated as normal and there was 
no indication that the veteran had problems with his right 
knee.  In October 1971, February 1973, and January 1976 
reports of medical history, the veteran checked the 
appropriate box to deny any "trick" or locked knee.  In a 
June 1980 report of medical history, the veteran indicated by 
checking the appropriate box that he had had "trick" or 
locked knee; and the examining physician elaborated that the 
veteran had pain with swelling.  A review of the veteran's 
service medical record, however, shows that the veteran was 
treated for left knee pain only in February 1980 and that the 
pain was localized to the left patella.    

There is also no evidence of a continuity of symptomatology 
until many years after service.  It was not until April 2004 
when the veteran was seen for right knee disability.  The 
lengthy period without treatment after service suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also, the 
veteran had submitted claims for other VA benefits based in 
April 1981, which included a claim for left knee disability.  
This suggests that the veteran did not believe he had a right 
knee disability related to his service until many years after 
service as the Board believes it reasonable to assume that 
the veteran would have included a right knee claim with his 
other earlier claims.  

The Board does acknowledge the report of a VA examination in 
July 1982 which was conducted in connection with the left 
knee claim.  The complained of pain and swelling of his left 
knee only.  The medical diagnosis was probable chondromalacia 
patella mild on both knee caps being asymptomatic on the 
right, but there were no reported abnormal findings regarding 
the right knee and the diagnosis as it related to the right 
knee was basically speculation.  It was not until February 
2004 when the veteran submitted a claim for right knee 
disability.  There is no persuasive evidence showing a 
continuity of symptomatology of the right knee from the time 
of service to suggest a direct nexus to service.  

Although the April 2004 VA examination that did not address 
whether his right knee disability is directly related to 
service, the evidence of record does not contain competent 
evidence that the veteran sustained injuries in the right 
knee in service, or that the claimed disability may be 
associated with any in-service event; thus, a medical 
examination to determine whether service connection is 
warranted on a direct basis is not necessary to decide the 
claim.  

Again, the veteran's main contention regarding his right knee 
disability is that it is secondary to service-connected left 
knee disability.  

As noted previously, the veteran was afforded a VA 
examination in April 2004.  The veteran reported steadily 
having difficulty with the right knee in 1980 and stated 
never receiving any evaluation or treatment for this.  He 
further stated that he had trouble with the right knee 
because he put more weight on the right knee being 
symptomatic on his left knee.  The diagnosis was chronic 
right knee sprain with minimal symptoms and no significant 
disability.  The examiner opined that it was less likely than 
not that the difficulty with the right knee was secondary to 
the difficulty with the service-connected left knee.  

The Board acknowledges the veteran's main contention that the 
current right knee disability is secondary to his service-
connected left knee disability.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  
 
The Board sympathizes with the veteran, recognizes his 
honorable service and understands fully his contentions.  
Nevertheless, after thorough review of the evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination as 
to this issue.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's right knee claim.


ORDER

Entitlement to service connection for tinnitus is warranted.  
To this extent, the appeal is granted. 

Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable is not warranted.  
Entitlement to service connection for right knee disability, 
to include as secondary to service-connected left knee 
disability is not warranted.  To this extent, the appeal is 
denied.    


REMAND

The veteran is also claiming entitlement to an increased 
rating for residuals, left knee disability with intermittent 
pain, currently evaluated as 10 percent disabling.  At the 
Board videoconference hearing in December 2007, the veteran 
testified that his left knee disability has worsened since 
his last VA examination in April 2004 and explained that when 
he underwent rehabilitation in January 2007, he was unable to 
complete it.  He further testified that he received all 
treatment from the VA.  A review of the record shows that the 
latest VA medical evidence of record is from January 2005.  
Since it appears that the veteran's January 2007 
rehabilitation visit is not of record and the veteran is 
claiming that his condition has worsened since his last VA 
examination, this case is being remanded for additional 
development.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain updated VA clinical records to 
include his January 2007 rehabilitation 
visit for his knee.   

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his left knee disability.  
The claims folder must be made available 
to the examiner and reviewed in 
conjunction with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  
Examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for knee disabilities.  
The examiner should report range of 
motion and indicate (in degrees) the 
point at which pain is elicited.  The 
examiner should also report any 
additional functional loss due to 
weakness, fatigue or incoordination, 
including during flare-ups.  The examiner 
should also report whether there is 
evidence of recurrent subluxation or 
lateral instability of the left knee and, 
if so, whether it is slight, moderate or 
severe. 

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim for a higher rating for the 
left knee disability can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


